Citation Nr: 1755582	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder.

2.  Entitlement to service connection for colorectal cancer. 

3.  Entitlement to service connection for liver cancer.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing held before the undersigned Veterans Law Judge and in July 2016 the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran's claims for service connection and claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's psychiatric disorder has been manifested by no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of background, the RO granted service connection for anxiety disorder in an October 2013 rating decision and assigned a rating of 30 percent, effective October 3, 2012.  Thereafter, in July 2016, the Board granted an initial rating of 50 percent.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:
	
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected psychiatric disability where it is not possible to separate the symptoms.

The Veteran was afforded a VA examination in August 2013.  Although the examiner described the Veteran's symptoms as mild, the Veteran reported hypervigilance and difficulty leaving his home at night.  The Veteran further reported problems with anger management and difficulty in large crowds.  He stated that he tries to avoid public places like shopping malls.  The examiner noted that he has chronic sleep impairment and depressed mood.

An April 2016 VA mental health evaluation report documents the Veteran's report that his mood is a "6" most of the time.  He reported having periods of ups and downs, but denied depression.  He also reported that he does have a temper and gets angry, but he denied getting into verbal or physical altercations, and it was noted that his anger does not hinder work or any intimate relationships.  The Veteran noted that he has felt passive suicidal ideation in the past, but he denied active suicidal ideation and homicidal ideation, and there is no indication that he has experienced any suicidal ideation during the appeal period.

During the June 2016 Board hearing, he stated that he experiences panic attacks at least twice a week and that he has difficulty in large crowds.  He further testified that he has memory problems and anger issues, including mood swings.  He also stated that his psychiatric symptoms have impacted his marriage and his ability to interact with other individuals at work.  The Board finds the Veteran's June 2016 testimony as to the severity of his psychiatric symptoms credible and probative.

A VA treatment record dated in December 2016 indicates that the Veteran was cheerful and stays upbeat by making jokes, and documents his report that he feels well, stays active, is involved in his church, and is close to his family.

In April 2017, a VA examiner endorsed that the Veteran has occupational and social impairment due to mild or transient symptoms that decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress, or his symptoms were otherwise controlled by medication.  During the April 2017 examination, the Veteran denied ever having outpatient mental health counseling or psychotherapy, and he denied ever being prescribed psychotropic medications.  He indicated that he does not have feelings of depression that last all day and denied having feelings of worthlessness, but indicated that the past can put him in "a bad state of mind."  He reported having some loss of interest in his usual activities and anxiety in big crowds, but denied suicidal and/or homicidal ideation, intent, or plan, denied symptoms of panic, and indicated that he walks away from interactions and remains quiet when angered.

In addition, the examiner endorsed symptoms of anxiety, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events), and reported that there were no obvious concerns with the Veteran's memory.  The examiner also noted that the Veteran's grooming and hygiene were good, he was cooperative, he demonstrated unremarkable motor movements and normal speech, his thought processes were linear and logical, and there was no sign of thought disorder, delusions, or hallucinations.  In summarizing the Veteran's relevant medical history, the examiner also noted multiple VA primary care notes that document negative alcohol and depression screens, noted their silence for mental health complaints, and documented the Veteran's reports that he felt well during the period from July 2014 to December 2016.

It is after careful review of the evidence that the Board finds that the preponderance of the evidence demonstrates that disability due to the Veteran's anxiety disorder has not approximated the schedular criteria for a rating in excess of 50 percent for the period on appeal because the Veteran has not demonstrated either total occupational or social impairment; or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Board finds it highly probative that the Veteran has reported that he maintains friendships with two people, is close to his family, is able to walk away from arguments and stressful situations, including disagreements with his coworkers, and has not demonstrated suicidal ideation or similar symptoms during the period on appeal.  Additionally, although the Veteran reported mood swings, difficulty in his marriage, and some irritability, he denied getting into verbal or physical altercations and it was noted that his anger does not hinder his work or any intimate relationships.  Overall, the Board finds that the evidence is not sufficient to show that an increased rating is warranted because he has not demonstrated deficiencies in most areas, which is required in order to warrant an increased rating.  Further, the April 2017 examiner endorsed that the Veteran has occupational and social impairment due to mild or transient symptoms.

Thus, the Board finds that the Veteran's psychiatric disorder has been productive of no more than occupational and social impairment with reduced reliability and productivity, and a rating in excess of 50 percent is not warranted for the period on appeal.  Although the Veteran has made reports of intermittent or occasional increases in the severity of his symptoms, the Board notes again that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The preponderance of the evidence is against any higher ratings.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 50 percent for an anxiety disorder is denied.


REMAND

As noted in the Board's July 2016 remand, the Veteran contends that he has liver cancer and colorectal cancer that is related to service, particularly his exposure to herbicides while stationed in Vietnam.  In support of this contention, he submitted an April 2012 medical opinion that indicates that the Veteran was diagnosed with rectal cancer with liver metastasis and that it is at least as likely as not that the liver metastasis is related to Agent Orange exposure in Vietnam.  However, the doctor did not provide a rationale to support this conclusion.  Thus, the Board remanded the Veteran's service connection claims to provide a VA examination and obtain a medical opinion that addresses the etiology of the Veteran's colorectal cancer and liver metastasis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Post-remand, VA provided an examination in April 2017, but the examiner did not address the April 2012 medical opinion, as requested.  Thus, the claims for service connection for liver cancer and colorectal cancer must be remanded again for an adequate addendum opinion and compliance with the July 2016 remand.  See Stegall, 11 Vet. App. at 268; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must provide an examination that is adequate for rating purposes).

As the Veteran's claim for a TDIU is inextricably intertwined with his service connection claims, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

In compliance with the Board's July 2016 remand instructions, in September 2016 the Veteran was sent correspondence requesting he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) with respect to his TDIU claim.  To date, the record does not reflect the Veteran has submitted a VA Form 21-8940 or comparable statement containing the information requested by this Form.  The Board notes that the failure to complete and submit this report may result in the denial of a TDIU.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any private treatment records that have not been associated with the claims file.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include any records from N.C. Baptist Hospital, Regional Cancer Center, Moses Cone Hospital, and Dr. P. Ballen which are not currently associated with the claims file.

2.  Send the Veteran an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  Obtain another medical opinion from the clinician who examined the Veteran and provided the April 2017 opinion regarding the etiology of the Veteran's liver cancer and colorectal cancer.  If that clinician is unavailable, obtain an opinion from another appropriate clinician.  

After reviewing the claims file, the reporting clinician should offer an opinion as to whether it is at least as likely as not that the Veteran's liver cancer and colorectal cancer had their onset during service or are otherwise related to service, to include the Veteran's presumed herbicide exposure.  

In providing the requested opinion, the clinician must consider the April 2012 medical opinion which stated that the Veteran was diagnosed with rectal cancer with liver metastasis and that it is at least as likely as not that the liver metastasis is related to Agent Orange exposure in Vietnam.

The clinician should provide a complete and thorough rationale for the opinion rendered.  If the clinician is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


